hNNli§RARY

NO. 29003

IN THE SUPREME COURT OF THE STATE OF HAWAfI

r,.,.?

  
   

STATE oF HAWAI‘I, Respondent/Plaintiff-Appefi'e 

 

VS.

CURTIS K. PANG, SR., Petitioner/Defendant-Appe;

CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
(CR. NO. 07-l-O4l5)

ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, J., for,the court1; and
Acoba, J., disSenting, with whom Duffy, J., joins)

Petitioner/Defendant-Appellant Curtis K. Pang, Sr.'s

application for writ of certiorari filed on July l5, 20lO,

hereby rejected.

DATED: Honolulu, Hawafi, August 30, 20lO.

EOR THE COURT:
//7?¢~t /L£b¢4¢Kn44l?/Y/

Associate Justice

John Tonaki, Public
Defender, and Taryn R.
TomaSa, Deputy Public
Defender, on the
application for
petitioner/defendant-
appellant.

is

1 ConSidered by: Nakayama, Acting C.J., Recktenwald, J., and Circuit

Judge Del Rosario in place of Moon, C.J., recused.

   §